People v Cardenas (2014 NY Slip Op 08855)





People v Cardenas


2014 NY Slip Op 08855


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2012-03511

[*1]The People of the State of New York, respondent,
vMaria F. Cardenas, appellant. (S.C.I. No. 10-06251)


Gerald Zuckerman, Ossining, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Adrienne M. Chapoulie and Laurie Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by her brief, from a sentence of the County Court, Westchester County (Capeci, J.), imposed March 22, 2012, the sentence being a definite term of incarceration of one year, upon her conviction of criminal trespass in the second degree, upon her plea of guilty.
ORDERED that the sentence is reversed, on the law, and the matter is remitted to the County Court, Westchester County, for further proceedings in accordance herewith.
The defendant contends that her sentence was excessive or, alternatively, improper. Since the defendant has served her one-year term of incarceration, the question of whether the one-year sentence was excessive is academic (see People v Nicholson, 31 AD3d 468). However, the one-year sentence may have collateral immigration consequences (see People v Bakare, 280 AD2d 679; People v Cuaran, 261 AD2d 169). Therefore, the question of whether the defendant was properly sentenced to one year in jail is not academic (see Matter of Jonathan E., 119 AD3d 943).
Under the circumstances of this case, the County Court's imposition of a one-year term of incarceration, after previously pronouncing a sentence of four months of incarceration, was ineffective. Accordingly, although the defendant has served her sentence of incarceration, we nonetheless remit the matter to the County Court, Westchester County, for correction of the sentence and commitment to reflect that the sentence imposed was four months of incarceration.
HALL, J.P., COHEN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court